

115 HR 2986 IH: Good for the Gander Act of 2017
U.S. House of Representatives
2017-06-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2986IN THE HOUSE OF REPRESENTATIVESJune 21, 2017Mr. Sean Patrick Maloney of New York introduced the following bill; which was referred to the Committee on House Administration, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Patient Protection and Affordable Care Act to restrict Members of Congress who
			 represent a State with a premium age band waiver, approved under the
			 amendments made by the American Health Care Act of 2017, to the highest
			 age band premium for health insurance coverage that is available under the
			 waiver.
 1.Short titleThis Act may be cited as the Good for the Gander Act of 2017. 2.Restricting access of certain Members of Congress, who represent a State with an AHCA approved premium age band waiver to the highest age band premium for health insurance coverage available under the waiverSection 1312(d)(3) of the Patient Protection and Affordable Care Act (42 U.S.C. 18032(d)(3)) is amended—
 (1)in subparagraph (D)(i), by inserting except as provided in subparagraph (E), after Notwithstanding any other provision of law,; and (2)by adding at the end the following new subparagraph:
				
 (E)Limiting coverage of Members of Congress representing States with an AHCA age band waiverIn the case of a State that has a waiver approved and in effect under section 2701(b) of the Public Health Service Act, as added by section 136(a) of the American Health Care Act of 2017, for the purpose described in paragraph (1)(A) of such section 2701(b) (relating to a selection of a larger age band for premiums), a Member of Congress who represents such State (or a district in the State)—
 (i)is not eligible, with respect to the Member’s services as a Member of Congress, to receive coverage under any health benefits plan under chapter 89 of title 5, United States Code, and is not eligible for any Government contribution under such chapter with respect to any health benefits plan (including health insurance coverage described in clause (ii)); and
 (ii)is eligible to enroll in health insurance coverage in the individual market in the State under this Act and under such waiver, but only in such coverage (offered in the area in which the Member resides) with the highest age band premium for the coverage selected in such area at the time of enrollment (or reenrollment)..
			